Exhibit 10.12
A.M. CASTLE & CO.
PERFORMANCE SHARE AWARD AGREEMENT
A.M. CASTLE & CO.
2008 RESTRICTED STOCK, STOCK OPTION
AND EQUITY COMPENSATION PLAN
GRANTEE:                     
ADDRESS:                     
SOCIAL SECURITY NUMBER:                     

         
NUMBER OF PERFORMANCE SHARES:
  -0-   (THRESHOLD AWARD)
 
       
 
      (TARGET AWARD)
 
       
 
      (MAXIMUM AWARD)
 
       

DATE OF GRANT:                     
     This is an award agreement (the “Award Agreement”) between A.M. Castle &
Co., a Maryland corporation (the “Corporation”), and the individual named above
(the “Grantee”). Subject to the conditions set forth herein, the Corporation
hereby grants to the Grantee, as of the Grant Date specified above, the
above-stated Target Award of Performance Shares and Maximum Award of Performance
Shares, which may be earned in accordance with Section 2, on the terms and
conditions contained herein and in the Corporation’s 2008 Restricted Stock,
Stock Option and Equity Compensation Plan approved by the shareholders April 24,
2008, as may be amended from time to time (the “Plan”). Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to them in the
Plan.
     1. Performance Vesting. Subject to Sections 2, 3 and 4, the Corporation
shall deliver to the Grantee one share of Common Stock for each whole
Performance Share that is earned in accordance with the following schedule,
based on the Corporation’s Cumulative Net Earnings and Return on Total Capital
for the Performance Period:

                  Corporation’s Performance                 Measures   Weighting
  Threshold   Target   Max
 
               

If the Corporation’s actual performance is between the amounts listed above, the
percentage of the Award shall be interpolated.
     2. Delivery of Shares. The number of shares of Common Stock that the
Grantee earns under Section 1 will be delivered to the Grantee as soon as
administratively practicable after the end of the Performance Period; provided,
however, that in lieu of shares of Common Stock, the payment may be made in cash
or other equity based property or any combination thereof, as the Committee may
determine in its sole discretion. Before such delivery, the Committee shall
certify in writing the number of Performance Shares that the Grantee have
earned. No fractional shares will be delivered pursuant to this Award and
fractional shares shall be rounded down.

 



--------------------------------------------------------------------------------



 



     3. Employment Termination. If the Grantee’s employment with the Corporation
and its subsidiaries terminates before the end of the Performance Period, this
Performance Share Award shall be forfeited on the date of such termination.
     4. Transferability. The Performance Shares shall not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner, whether by the
operation of law or otherwise. Any attempted transfer of the Performance Shares
prohibited by this Section 4 shall be null and void.
     5. Adjustments. The Performance Shares shall be subject to adjustment or
substitution in accordance with Section V of the Plan.
     6. Withholding. The Grantee are responsible for all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Corporation is required to withhold at any time with
respect to the Performance Shares to satisfy its minimum statutory withholding
requirements. Such payment shall be made in full at the Grantee’s election, in
cash or check, by withholding from the Grantee’s next normal payroll check, or
by the tender of shares of Common Stock payable under this Award. Shares of
Common Stock tendered as payment of required withholding shall be valued at the
closing price per share of Common Stock on the date such withholding obligation
arises.
     7. Miscellaneous
     (a) Disclaimer of Rights. Nothing contained herein shall constitute an
obligation for continued employment.
     (b) Rights Unsecured. The Grantee shall have only the Corporation’s
unfunded, unsecured promise to pay pursuant to the terms of this Award. The
Grantee’s rights shall be that of an unsecured general creditor of the
Corporation and the Grantee shall not have any security interest in any assets
of the Corporation.
     (c) No Adjustment for Dividends. The number of performance shares shall not
be adjusted for the payment of any cash dividend on shares of common stock of
the Corporation before the issuance of a stock certificate representing the
earned Award.
     (d) Offset. The Corporation may deduct from amounts otherwise payable under
this Award all amounts owed by the Grantee to the Corporation and its affiliates
to the maximum extent permitted by applicable law.
     (e) Terms of Plan. The Award is subject to the terms and conditions set
forth in the Plan, which are incorporated into and shall be deemed to be a part
of this Award, without regard to whether such terms and conditions (including,
for example, provisions relating to certain changes in capitalization of the
Corporation) are otherwise set forth in this Award. In the event that there is
any inconsistency between the provisions of this Award and of the Plan, the
provisions of the Plan shall govern.
     (f) Amendment. This Award Agreement may be amended only by a writing
executed by the Corporation and the Grantee that specifically states that it is
amending this Award Agreement. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Committee by a writing which specifically
states that it is amending this Award Agreement, so long as a copy of such
amendment is delivered to the Grantee, and provided that no such amendment
adversely affecting the rights of the Grantee hereunder may be made without the
Grantee’s written consent. Without limiting the foregoing, the Committee
reserves the right to change, by written notice to the Grantee, the provisions
of the Performance Shares or this Award Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling
or judicial decisions, provided that any such change shall be applicable only to
the Performance Shares which are than subject to restrictions as provided
herein.

2



--------------------------------------------------------------------------------



 



     (g) Severability. If any term, provision, covenant or restriction contained
herein is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect, and shall in no way be affected, impaired or invalidated.
     (h) Controlling Law. The Award shall be construed, interpreted and applied
in accordance with the law of the State of Illinois, without giving effect to
the choice of law provisions thereof. The Grantee agrees to irrevocably submit
any dispute arising out of or relating to this Award to the exclusive concurrent
jurisdiction of the state and federal courts located in Illinois. The Grantee
also irrevocably waive, to the fullest extent permitted by applicable law, any
objection the Grantee may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and the Grantee agree to accept service of legal
process from the courts of Illinois.
     (i) Code Section 409A Compliance. To the extent applicable, it is intended
that this Award and the Plan not be subject to or otherwise comply with the
provisions of Code Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply. This Award and the Plan shall be interpreted
and administered in a manner consistent with this intent, and any provision that
would cause the Award or the Plan to fail to satisfy Code Section 409A shall
have no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by Code Section 409A and
may be made by the Corporation without the Grantee’s consent).
     8. Definitions. As used herein, the following terms shall be defined as set
forth below:
     (a) “Award” means the Performance Share Award to the Grantee as set forth
herein, and as may be amended as provided herein.
     (b) “Board” means the Corporation’s Board of Directors.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Committee” means the Human Resources Committee of the Board.
     (f) “Common Stock” means the Corporation’s $.01 par value common stock.
     (g) “Grant Date” means the date this Award is made to the Grantee, as set
forth on the first page of the Award.
     (h) “Maximum Award” means that maximum number of Performance Shares awarded
to the Grantee as set forth on the first page of the Award, representing Two
Hundred Percent (200%) of the Target Award.
     (k) “Performance Period” means the Corporation’s three (3) consecutive
fiscal years commencing with the fiscal year beginning [___].
     (l) “Performance Share” means a bookkeeping entry that records the
equivalent of one share of Common Stock.
     (p) “Target Award” means that number of Performance Shares specified as
such on the first page of the Award.

3



--------------------------------------------------------------------------------



 



     The Corporation and the Grantee hereby agree to the terms and conditions of
this Award Agreement and have executed it as of the Date of Grant set forth
above.

          A. M. CASTLE & CO.    
 
       
By:
       
Its:
 
 
   
 
 
 
   
 
              Grantee    

4